The petitioner claims to be exempted from military service in the army of the Confederate States upon the ground of being the teacher of a school. The clause of the exemption act (75) Which relates to his case is as follows: "all presidents and teachers of colleges, academies, schools, and theological seminaries who have been regularly engaged as such for two years previous to the passage of this act, "which was 11 October, 1862. He states that he had been engaged as a teacher for ten or twelve years before the passage of the conscript act, but that his school had been suspended for twelve or eighteen months in consequence of the troubled condition of the country. He states, further, that at the time of his enrollment he was again engaged in teaching a school.
It seems from the papers which accompany the petition that the case of the petitioner had been referred by the commandant of the camp of instruction to the Bureau of Conscription at Richmond, when the following decision was pronounced: "Exemption declined. The object of the law of 11 October, 1862, in defining certain classes to be exempt from the operation of the conscript acts, was not to attach privileges to those classes, but to abstain from breaking up the existing civil and industrial organizations of the country. Exemptions, therefore, have reference to the status at the date of the passage of the act. No antecedent or subsequent coming within the classes enumerated can entitle to an exemption. In the case of school teachers and physicians, the profession must not only have been in existence on 11 October, 1862, but also the pursuit of it, both then and for a specified time previous. "We concur in the above decision, and think that the reasoning upon which it is founded fully sustains it. As to the time when the status of some of the enumerated classes is to be fixed, we may differ in opinion from the distinguished head of the Bureau of Conscription, but as to school teachers and physicians, the act is express, and leaves no room for doubt. *Page 34